Title: From Thomas Jefferson to James Madison, 6 September 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Sep. 6. 08.
                  
                  I return you Pinckney’s letter the complection of which I like. If they repeal their orders we must repeal our embargo. if they make satisfaction for the Chesapeake, we must revoke our proclamation, and generalize it’s operation by a law. if they keep up impressments, we must adhere to non intercourse, manufactures & a navigation act. I inclose for your perusal a letter of mr Short’s. I inform him that any one of the persons he names would be approved, the government never recognising a difference between the two parties of republicans in Pensylvania. I do not think the anonymous rhapsody is Cheetham’s. tho’ mere declamation, it is of too high an order for him. I think it quite in Gouv. Morris’s dictatorial manner. it’s matter is miserable sophistry. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               